Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Marvin Brock, Appellant                              Appeal from the 95th District Court of
                                                     Dallas County, Texas (Tr. Ct. No. DC-16-
No. 06-16-00069-CV         v.                        10872-D). Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
RJT Property & Management, LLC,                      Moseley participating.
Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Marvin Brock, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JANUARY 27, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk